Citation Nr: 1029265	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  92-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a separate compensable disability rating for 
bowel and bladder incontinence secondary to the Veteran's 
service-connected back disorder.

2.  Entitlement to a total disability rating based on individual 
unemployabiltiy (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to 
November 1972 and from November 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1991 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Seattle, 
Washington, and June 2000 and August 2003 rating actions by the 
VARO located in Reno, Nevada.  The Veteran currently resides 
within the jurisdiction of the Reno VARO.

The claim for a TDIU has been remanded by the Board on multiple 
occasions, most recently in February 2009.  In February 2009 the 
Board remanded the issues of entitlement to service connection 
for a bilateral jaw disorder, entitlement to a separate 
compensable rating for bowel and bladder incontinence secondary 
to the Veteran's service-connected back disorder, and entitlement 
to a TDIU.  Subsequently, by rating decision dated in April 2010 
the RO granted service connection for temporomandibular joint 
dysfunction.  As such, the issue of entitlement to service 
connection for a bilateral jaw disorder is no longer before the 
Board.  

In August 2008, while sitting at the RO in Seattle, Washington, 
the Veteran testified at a videoconference hearing before a 
Veterans Law Judge (VLJ) of the Board.  A transcript of this 
proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As above, the Veteran most recently testified at an August 2008 
Board videoconference hearing before a VLJ.  In July 2010, the 
Board informed the Veteran that the VLJ who had conducted the 
August 2008 hearing had since retired from the Board, and that he 
had the option of requesting another hearing before the VLJ who 
would ultimately decide his appeal.  See 38 C.F.R. § 20.707 
(2009).  By correspondence dated in July 2010 the Veteran elected 
to have another hearing.  Therefore, the Veteran must be provided 
an opportunity to present testimony before a new VLJ before the 
Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a Travel 
Board or videoconference Board hearing 
at the RO.  All correspondence and any 
hearing transcripts regarding this 
hearing should be associated with the 
claims file.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


